DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment of January 11, 2022 has been reviewed by the examiner and entered of record in the file. Claims 5, 6 and 10 are amended, claims 1-4 have been cancelled, and claim 12 is newly added.  
2.	Claims 5, 6, 10 and 12 are pending in the application. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on January 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.
	The examiner notes that on page 2 of Applicant’s IDS, NPL document citation numbers 4-7 have been struck through as not considered for failing to include dates of publication. 

Previous Claim Rejections - 35 USC § 112(a)
4.	Claims 1-4, 6 and 10 were previously rejected under 35 U.S.C. 112, first paragraph, as lacking enablement for the full scope of compound species encompassed by “Formula One.”  
	Upon further consideration of Applicant’s amendatory changes to limit the scope of the genus of compounds according to Formula One of claim 12, the previous enablement rejection is overcome and is withdrawn.

REASONS FOR ALLOWANCE
5.	In consideration of Applicant’s amendatory changes and cancellations, claims 5, 6, 10 and 12 are allowable over the prior art, as newly renumbered claims 2, 4, 3, and 1.   The following is an examiners statement of reasons for allowance:
This invention relates to novel urea compounds according to Formula One:

    PNG
    media_image1.png
    111
    259
    media_image1.png
    Greyscale
, wherein Ar1 is optionally substituted phenyl; Het is triazole; Ar2 is phenyl pyridine or pyrimidine; L1 is an oxy-methyl linker; Q1 and Q2 are O or S; L2 is optionally substituted phenyl; and the ring formed by C-Q2-R16-R17-N is oxothiazolidine, having pesticidal activity, and their pesticidal compositions. After a thorough search, similar urea compounds having pesticidal activity are taught by the closest relevant art, Fischer et al.  U.S. 2014/0274688 A1, however the genus of compounds taught by Fischer et al. differs from the recited genus in the definition of the “L1” linker moiety, thus Applicant’s instant claims are novel and unobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRAIG D RICCI/Primary Examiner, Art Unit 1611